     Case 2:13-cr-00451-GW Document 513 Filed 03/30/20 Page 1 of 2 Page ID #:4106



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     MARK AVEIS (Cal. Bar No. 107881)
4    Assistant United States Attorney
     Major Frauds Section
5         1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-4477
7         Facsimile: (213) 894-6269
          E-mail:    mark.aveis@usdoj.gov
8    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
9

10                            UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 13-451-GW

13              Plaintiff,                    GOVERNMENT’S RESPONSE TO DEFENDANT
                                              JOSE GARCIA’S MOTION TO TERMINATE
14                    v.                      SUPERVISED RELEASE [DKT. 512]

15   JOSE GARCIA, et al.,                     [No hearing set]

16              Defendants.

17

18        Defendant has moved for early termination of his three-year
19   period of supervised release imposed by this Court as part of
20   defendant’s 42-month prison sentence for conspiracy to commit bank
21   fraud.   Dkt. 512.
22        Defendant did not seek input from his Probation Officer or the
23   U.S. Probation and Pretrial Services Office (“USPPSO”) (or, at least,
24   made no reference in his motion to having done so).          The government
25   and the Court should receive a Probation Officer’s assessment of
26   whether supervised release should be terminated.          Such assessment
27   should include, among other things, whether and how much in
28   restitution defendant has paid and, generally, an overall assessment
     Case 2:13-cr-00451-GW Document 513 Filed 03/30/20 Page 2 of 2 Page ID #:4107



1    of whether termination of supervision is appropriate.           See, e.g.,

2    United States v. Lai, 458 F.Supp.2d 177 (S.D.N.Y. 2006)(motion to

3    terminate supervision denied on grounds including that defendant had

4    insufficiently satisfied restitution obligation).

5         The government submits that the motion is, therefore, at the

6    least, premature.     The motion should be denied without prejudice and

7    subject to the input from a Probation Officer.          After that time, the

8    government will be in a position to fully evaluate defendant’s motion

9    and provide a fulsome response.

10        Accordingly, the government requests that the Court deny the

11   motion without prejudice, order that defendant serve his motion on

12   the USPPSO (or, if applicable, his Probation Officer), and order that

13   the USSPPSO provide a report to the Court and the parties with

14   respect whether supervised release should be terminated at this time.

15
      Dated: March 30, 2020              NICOLA T. HANNA
16                                       United States Attorney

17                                       BRANDON D. FOX
                                         Assistant United States Attorney
18                                       Chief, Criminal Division

19
                                               /s/
20                                       MARK AVEIS
                                         Assistant United States Attorney
21                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
22

23

24

25

26

27

28

                                           2
